Citation Nr: 0008917	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-07 144A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' February 9, 1998 decision, which 
denied entitlement to service connection for a low back 
disorder and service connection for the residuals of a head 
injury.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This case came before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a February 9, 
1998 decision.  In November 1999, because the requirements 
for a motion for revision of a decision based on CUE had not 
been met, the motion was dismissed without prejudice.  The 
veteran had since correctly refiled this claim.


FINDINGS OF FACT

1.  In a February 1998 decision, the Board found that it  had 
not been shown that the low back disorder was related to an 
injury in service.  It was also found that there was no 
competent evidence that the veteran had the residuals of a 
head injury in service.

2.  The Board's decision of February 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's February 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the claims for service connection for a low 
back disorder and head injury in February 1998.  The first 
conclusion was predicated on a determination that the 
preponderance of the evidence was against a finding that the 
current low back disorder was related to active service.  See 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d).  
The Board's determination was based, in part, on a September 
1996 VA orthopedic examiner's opinion.  This report concluded 
that the low back disorder was not related to an injury in 
active service.  The examiner provided medical evidence to 
support his conclusion.  It was found that the veteran made, 
essentially, a complete recovery from his injury in service 
because he was relatively asymptomatic from the time of his 
injury until 15 years ago, an almost 40 year period.  The 
examiner also noted that the veteran's history of 
symptomatology was consistent with typical mechanical back 
pain and not a post-traumatic low back disorder.  The 
orthopedic examiner stated that it was highly unlikely that 
the injury in service contributed significantly to his 
current low back disorder.  The orthopedic examiner relied on 
a thorough history given by the veteran and explained why the 
veteran's history was not consistent with a conclusion that 
his current low back disorder was related to an injury in 
service.  The orthopedic examiner's opinion was found more 
persuasive that other unsubstantiated medical conclusions.   

The second decision was predicated on a determination that 
the veteran had not presented evidence of a well-grounded 
claim for entitlement to service connection for residuals of 
a head injury.  That determination was based on a fact that 
the evidence to support the claim lacked the following: (1) a 
diagnosis of the claimed disability (head injury) in service; 
(2) competent evidence reflecting a current diagnosis of the 
claimed condition (no current diagnosis of headaches); and 
(3) competent evidence linking the veteran's currently 
claimed disability (residuals of a head injury) with service.  
As a result, under Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table), service 
connection was denied. 

Following the Board's decision, the veteran (as the moving 
party) in April 1998 submitted a statement that was construed 
as a request for reconsideration of that determination.  
Reconsideration of the determination was denied in May 1998.  
At that time, the moving party was informed that the Board 
was in the process of promulgating regulations regarding 
revision of prior Board decisions on the grounds of CUE, and 
had decided to defer determinations on all such requests 
until these regulations had been finalized.  In March 1999, 
the Board provided the moving party a copy of the pertinent 
regulations regarding a request for CUE review of a Board 
decision.  He was advised to review the pertinent regulations 
and specifically confirm that he wished to proceed with CUE 
review.  In a statement received by the Board in April 1999, 
the moving party made arguments concerning appellate motions.  
In a statement dated in November 1999, the veteran's 
representative made arguments concerning CUE.  

In November 1999, because the requirements for a motion for 
revision of a decision based on CUE had not been met, the 
motion was dismissed without prejudice.  The veteran had 
since refiled this claim.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
(VA) adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In this case, the moving party has not demonstrated that the 
Board's February 1998 decision contains CUE.  Regarding the 
contention that the medical evidence supported his back 
claim, the Board in February 1998 noted that medical opinions 
and assertions of etiology submitted on the veteran's behalf 
were unsupported by medical evidence then of record.  
Regarding the head injury issue, there was no diagnosis, 
complaints of, or treatment for a head injury in service and 
no competent medical evidence of a current diagnosis 
considered to be residuals of a head injury.  There is no 
competent medical evidence linking the claimed alleged 
residuals that are found at this time to an inservice 
incident or occurrence.  

The moving party and his representative argue that the Board 
has failed to consider the provisions of 38 C.F.R. §§ 3.303, 
3.304, and that the Board erred by failing to establish 
service connection for low back disorder and head injury.  
Such an allegation does not constitute a valid claim of CUE.  
As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

In this case, the correct facts, as set forth in the service 
medical records, lay statements, hearing testimony given by 
the veteran in April 1996, and dated and undated private 
medical records, as well as reports of VA examination and 
treatment, were before the Board at the time of the February 
1998 decision.  While the veteran has presented medical 
opinion evidence that his back disorder was related to 
service, such evidence was reviewed, discussed, and, 
ultimately, refuted by the Board as not being supported by 
medical documentation.  Failure to find otherwise by the 
Board is not "undebatable" error.  

With regard to the head injury claim, the Board's failure to 
find that a head injury occurred in service, that there were 
currently claimed residuals, and that the claimed residuals 
of a head injury had not been shown related to an inservice 
incident is not "undebateable" error.  The February 1998 
Board decision was, therefore, consistent with and supported 
by the law then applicable for determining whether regulatory 
requirements for service connection could be established 
based on the evidence of record.  Accordingly, the 
undersigned determines that the denials of service connection 
for a low back disorder and for the residuals of a head 
injury were a reasonable exercise of adjudicatory judgment 
and did not involve clear and unmistakable error.  

The undersigned must find that the arguments raised by the 
moving party and representative relate to the interpretation 
and evaluation of the evidence.  In this respect, the veteran 
has raised a generic allegation of error concerning the 
February 1998 Board decision, but not necessarily the actual 
issue of CUE.  The moving party has alleged that the February 
1998 decision was the product of error because the Board 
failed to adequately consider that the evidence on file at 
that time demonstrated that the veteran had the low back 
disorder and residual head injury disorder claimed on appeal.  
That line of argument represents a clear example of 
disagreement as to how the evidence was interpreted and 
evaluated and as such cannot constitute a basis for a finding 
of CUE under 38 C.F.R. § 20.1403(d)(3) (1999).  

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, of either fact or law, for either issue 
in the February 1998 decision by the Board.  Accordingly, in 
the absence of any additional allegations, the motion is 
denied.  



ORDER

The motion for revision of the February 1998 Board decision 
based on CUE is denied.  

		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


